In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00352-CV

IN RE FARMERS TEXAS COUNTY                 §   Original Proceeding
MUTUAL INSURANCE COMPANY AND
DAVID HOLUB, Relators                      §   County Court at Law No. 2

                                           §   of Tarrant County, Texas

                                           §   Trial Court No. 2019-000056-2

                                           §   April 15, 2020

                                           §   Memorandum Opinion by Justice Wallach

                                    JUDGMENT

      This court has considered relators’ petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

Relators’ Farmers Texas County Mutual Insurance Company and David Holub’s

petition for writ of mandamus to the extent the trial court denied their motion to

abate and direct the trial court to vacate its order denying their motion to abate and to

enter an order granting their motion to abate consistent with the relief granted by the

Texas Supreme Court in the In re State Farm Mutual Automobile Insurance Co., Nos. 19-
0791, 19-0792, 2021 WL 1045651 (Tex. Mar. 19, 2021) (orig. proceeding) opinion. To

the extent Farmers and Holub sought any other relief, we deny their petition for writ

of mandamus. We are confident that the trial court will comply, and the writ will issue

only if it does not.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach